F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         April 28, 2006
                                  TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                         Clerk of Court

 KEVIN ROBINSON,

        Petitioner - Appellant,
                                                        No. 05-8086
 vs.                                               (D.C. No. 04-CV-74-B)
                                                         (D. Wyo.)
 BRENT CROUSE, Warden, Crowley
 County Correctional Facility; R. O.
 LAMPERT, Director, Wyoming
 Department of Corrections; PATRICK
 CRANK, Wyoming Attorney General,

        Respondents - Appellees.


                              ORDER
               DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, MCKAY, and LUCERO, Circuit Judges.


       Petitioner-Appellant Kevin Robinson, a state inmate, seeks a certificate of

appealability (COA) allowing him to appeal the district court’s denial of his

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Mr. Robinson

has failed to make “a substantial showing of the denial of a constitutional right”

as required by 28 U.S.C. § 2253(c)(2), and accordingly, we deny his request and

dismiss the appeal.

       Mr. Robinson was convicted by a jury in Wyoming state court of voluntary
manslaughter and soliciting a minor to engage in illicit sexual relations, following

the death of a fifteen year-old girl, who was allegedly his girlfriend, and was one-

month pregnant at the time. Mr. Robinson was sentenced to a combined term of

twenty-two to twenty-nine years imprisonment. Mr. Robinson filed a direct

appeal, but his conviction was affirmed. Robinson v. State, 11 P.3d 361 (Wyo.

2000). Mr. Robinson filed a motion for a new trial, but that was also ultimately

denied. Robinson v. State, 64 P.3d 743 (Wyo. 2003).

      On appeal, Mr. Robinson raises five arguments: (1) a COA should issue

because there have been “substantial violations” of his constitutional rights and

the district court’s assessment of his claims was debatable or wrong; (2) his

conviction was obtained through hearsay admitted in violation of his

Confrontation Clause rights; (3) his incarceration was a violation of his right to

effective assistance of counsel at trial; (4) his incarceration was a violation of his

right to effective assistance of counsel on his motion for a new trial; and (5) his

conviction is in violation of clearly established Supreme Court precedent because

the prosecution suppressed exculpatory evidence in violation of Brady v.

Maryland, 373 U.S. 83 (1963).

      In order for this court to grant a COA, Mr. Robinson must make “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). Where the district court has rejected Mr. Robinson’s constitutional


                                          -2-
claims on the merits, he must demonstrate that “reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000). Where the district court has

rejected Mr. Robinson’s constitutional claims on procedural grounds, he must

demonstrate that “jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural

ruling.” Id.

      With regards to those claims presented to Wyoming state courts (either on

direct appeal or on post-conviction appeal) and were denied, the district court

could not properly issue a writ of habeas corpus unless it found that the state

court adjudication resulted in a decision that “was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1); Williams v.

Taylor, 529 U.S. 362, 412-13 (2000). It is against these standards that we assess

the district court’s denial of Mr. Robinson’s petition.

      Having carefully reviewed the district court’s analysis of Mr. Robinson’s

claims on appeal, as well as the entire appendix, we conclude that our standard of

review precludes us from arriving at a conclusion different than the district court.

We are persuaded that the reasoning of the state courts’ conclusions were not


                                          -3-
contrary to and did not involve an unreasonable application of clearly established

federal law. As such, we conclude that none of Mr. Robinson’s claims suffice to

make a substantial showing of a denial of a constitutional right. Accordingly, we

DENY a COA and DISMISS the appeal.



                                              Entered for the Court

                                              Paul J. Kelly, Jr.
                                              Circuit Judge




                                        -4-